409 F.3d 1061
Darlene JESPERSEN, Plaintiff-Appellant,v.HARRAH'S OPERATING COMPANY, INC., Defendant-Appellee.
No. 03-15045.
United States Court of Appeals, Ninth Circuit.
May 13, 2005.

Jennifer Middleton, Lambda Legal Defense and Education Fund, Inc., New York, NY, Jennifer C. Pizer, Lambda Legal Defense and Education Fund, Inc., Los Angeles, CA, for Plaintiff-Appellant.
Veronica Arechederra-Hall, Littler Mendelson, Las Vegas, NV, for Defendant-Appellee.
Jeffrey W. Erdman, Esq., Bennett & Erdman, Los Angeles, CA, Allen Lichtenstein, Esq., Joseph E. Schuler, Esq., Winston & Strawn, Washington, DC, Banks Brown, Esq., McDermott Will & Emery, New York, NY, James O. Abrams, Esq., Sacramento, CA, for Amici.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.